Citation Nr: 1137420	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a neck and shoulder disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The Veteran had active service from January 1951 to January 1954 and from March 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veteran Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in November 2009 and April 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2). 

Because all of the development directed by the prior remands has not been completed, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran contends that he has current disabilities that had their onset during his period of active service.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active  service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

As noted above, the case has been remanded twice for additional medical opinion.  In the prior remands, the Board requested opinions regarding the etiology of the Veteran's claimed neck, shoulder, and back disabilities.  In the most recent remand, the Board requested that the VA examiner comment on the Veteran's lay statements regarding continuity of symptoms, in other words, his post service symptoms relating to his back.  As noted by the prior remand he is competent to report having experienced recurring or chronic pain associated with these disorders since his discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden requirements is by demonstrating continuity of symptomatology since service.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); and Clyburn v. West, 12 Vet. App. 296, 302   (1999). 

While the VA physician assistant in a July 2011 examination report indicated that the Veteran's shoulder, neck, and back problems during service were unrelated to the currently diagnosed conditions, she did not, as requested by the Board comment on the Veteran's statements regarding his post service complaints and symptoms.  As such, the Board finds that the VA medical opinion is of limited probative weight in that the examiner did not fully assess the value of the lay evidence presented in favor of the claim.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statements that lacks supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

As referred to above, the Court has held, in Stegall that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Therefore, the Board is again requesting a VA medical opinion, and if necessary, from another VA examiner. 

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the claims file to the examiner who performed the July 2011 examination for an addendum.  The examiner must offer comments and an opinion as to whether it is at least as likely as not that the Veteran's neck, shoulder, and low back problems are due to the asserted in-service injury or any other incident in service.  The examiner must provide a complete rationale for the stated opinions.

Because the Veteran is competent even as a layman to report the onset of pain and other symptoms associated with his asserted disabilities, the examiner must specifically address the Veteran's lay statements regarding his history and claimed continuity of symptoms since service.  See Dalton, supra.

If at all possible, this examiner is encouraged to provide definitive comment on the determinative issue of incurrence, rather than merely stating that an opinion cannot be provided without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then a complete explain as to why this requested opinion cannot be provided must be included so that it is certain no additional comment is possible based on the available or obtainable evidence.

The need to have the Veteran re-examined is left to the discretion of the designated examiner.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

